Appellate Case: 21-1001     Document: 010110615417       Date Filed: 12/07/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 7, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  LISA MARES,

        Plaintiff - Appellant,

  v.                                                          No. 21-1001
                                                    (D.C. No. 1:19-CV-03144-MEH)
  COLORADO COALITION FOR THE                                   (D. Colo.)
  HOMELESS,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and BRISCOE, Circuit Judges.
                   _________________________________

       Plaintiff-Appellant Lisa Mares appeals from the district court’s grant of

 summary judgment. Ms. Mares argues that the district court failed to recognize that

 her termination was caused by her use of Federal Medical and Leave Act (FMLA)

 leave. Aplt. Br. at 52. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


                                      Background

       Ms. Mares was hired by the Colorado Coalition for the Homeless (CCH) in

 2006. 1 JA 6. Ms. Mares reviewed and signed the CCH employee handbook when



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1001    Document: 010110615417       Date Filed: 12/07/2021    Page: 2



 she was hired. 1 JA 59. The handbook included CCH’s attendance policy, which

 required an employee to provide notice of an absence and explained that unexcused

 absences may result in termination. 1 JA 84–85.

       In 2017, as a result of several domestic violence incidents, Ms. Mares took

 substantial time off. See 1 JA 61–62. By October 9, 2017, Ms. Mares had exhausted

 her paid time off. 1 JA 98. Ms. Mares subsequently had eleven unexcused absences

 from October 9 through October 23, 2017. 1 JA 98, 133. On October 24, 2017, Ms.

 Mares was certified for FMLA leave. 1 JA 109–10. On November 9, 2017, Ms.

 Mares’s psychiatrist cleared her to return to work immediately. 1 JA 112–15. Ms.

 Mares failed to show up to work on November 10, 2017. 1 JA 122. Ms. Mares was

 also absent the following week. 1 JA 129–31, 133.

       Ms. Mares was put on administrative leave on November 17, 2017. 1 JA 133.

 On November 20, 2017, Ms. Mares’s supervisor recommended that her employment

 be terminated due to her excessive unexcused absences. 1 JA 133. Ms. Mares was

 subsequently terminated. 1 JA 67. Ms. Mares alleges that CCH terminated her in

 violation of the Americans with Disabilities Act and the FMLA. 1 JA 5. The district

 court granted CCH’s motion for summary judgment. 3 JA 364–84. On appeal, Ms.

 Mares argues that the district court erred in holding that she had not provided proper

 notice of her need for FMLA leave and that she had not shown that her termination

 was related to the exercise of her FMLA rights.




                                            2
Appellate Case: 21-1001   Document: 010110615417        Date Filed: 12/07/2021   Page: 3



                                      Discussion

       We review the district court’s grant of summary judgment de novo. Throupe

 v. Univ. of Denver, 988 F.3d 1243, 1250 (10th Cir. 2021). “In order to prevail on an

 FMLA interference claim, the employee must show that she was entitled to FMLA

 leave and that some action by the employer, such as termination, interfered with her

 right to take that leave.” Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 1006

 (10th Cir. 2011). However, “[i]f dismissal would have occurred regardless of the

 request for an FMLA leave, . . . an employee may be dismissed even if dismissal

 prevents her exercise of her right to an FMLA leave.” Bones v. Honeywell Int’l,

 Inc., 366 F.3d 869, 877 (10th Cir. 2004). An interference claim may be defeated if

 an employer can show that the employee “failed to give proper notice to [the

 employer] under the FMLA.” Id. Additionally, an interference claim may be

 defeated if the employer can demonstrate “that it terminated [the employee] because

 of her violation of the company’s notice-of-absence policy rather than her taking of

 FMLA leave.” Twigg, 659 F.3d at 1007.

       Ms. Mares was approved for and received FMLA leave from October 24 to

 November 9, 2017. 1 JA 109–10, 114. Ms. Mares’s FMLA certification also

 provided that she was incapacitated from approximately October 1 to October 24,

 2017, when Ms. Mares had several unexcused absences. See 1 JA 63, 113.

 However, she was also absent without notice the week after November 9, 2017. See

 1 JA 129–31. While Ms. Mares did have approval for intermittent FMLA leave after

 November 9, 2017, in the event of future “flare-ups,” 1 JA 114, she was still required

                                           3
Appellate Case: 21-1001   Document: 010110615417         Date Filed: 12/07/2021   Page: 4



 to give CCH notice. 1 JA 90. She failed to do so. See 1 JA 129–31. Therefore,

 these absences violated CCH’s attendance policy. See 1 JA 84–85. We agree with

 the district court that the employer was not required to discern that Ms. Mares sought

 to comply with the notice requirement or sought FMLA leave. See 3 JA 376–77;

 Twigg, 659 F.3d at 1008–09. Nor does the record contain any significantly probative

 evidence that CCH’s actions were related to her FMLA leave. See Jones v. Denver

 Pub. Schs., 427 F.3d 1315, 1319 (10th Cir. 2005).

       AFFIRMED.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           4
Appellate Case: 21-1001      Document: 010110615417          Date Filed: 12/07/2021      Page: 5



 No. 21-1001, Mares v. Colorado Coalition for the Homeless
 BRISCOE, Circuit Judge, concurring.

        I concur, but write separately to offer my reasoning as to why the district court

 was correct in granting summary judgment in favor of defendant CCH on Mares’ claim

 that CCH interfered with her rights under the Family and Medical Leave Act (FMLA).

        The FMLA entitles “[a]n eligible employee”1 to take up to twelve weeks of unpaid

 leave “[b]ecause of a serious health condition that makes the employee unable to

 perform” his or her position. 29 U.S.C. § 2612(a)(1)(D); see Dewitt v. Southwestern Bell

 Tel. Co., 845 F.3d 1299, 1318 (10th Cir. 2017). Under the FMLA, leave “may [also] be

 taken intermittently or on a reduced leave schedule when medically necessary.” 29

 U.S.C. § 2612(b)(1).

        To help ensure that eligible employees can exercise their rights under the FMLA,

 Congress has, in pertinent part, prohibited employers from (1) “interfer[ing] with,

 restrain[ing], or deny[ing] the exercise of or the attempt to exercise, any right provided”

 under the FMLA, 29 U.S.C. § 2615(a)(1), and (2) “discharg[ing] or in any other manner

 discriminat[ing] against any individual for opposing any practice made unlawful by” the

 FMLA, 29 U.S.C. § 2615(a)(2). Consistent with these statutory provisions, we “ha[ve]

 recognized two theories of recovery under § 2615(a): an entitlement or interference

 theory arising from § 2615(a)(1), and a retaliation or discrimination theory arising from


        1
         The phrase “eligible employee” is defined as “an employee who has been
 employed . . . (i) for at least 12 months by the employer with respect to whom leave is
 requested under section 2612 of this title; and (ii) for at least 1,250 hours of service with
 such employer during the previous 12-month period.” 29 U.S.C. § 2611(2). It is
 undisputed that Mares was an “eligible employee” of CCH.
Appellate Case: 21-1001       Document: 010110615417        Date Filed: 12/07/2021     Page: 6



 § 2615(a)(2).” Dalpiaz v. Carbon Cty., Utah, 760 F.3d 1126, 1131 (10th Cir. 2014)

 (quotation marks omitted).

        In this case, Mares asserts a claim of FMLA interference. “To establish a claim of

 FMLA interference under § 2615(a)(1), an employee must show (1) that she was entitled

 to FMLA leave, (2) that some adverse action by the employer interfered with her right to

 take FMLA leave, and (3) that the employer’s action was related to the exercise or

 attempted exercise of her FMLA rights.” Id. at 1132 (quotation marks omitted). As these

 elements make clear, “an interference claim arises when an adverse employment decision

 is made before the employee has been allowed to take FMLA leave or while the

 employee is still on FMLA leave.” Id. “If the employee can demonstrate that the first

 two elements of interference are satisfied, the employer then bears the burden of

 demonstrating that the adverse action was not related to the exercise or attempted

 exercise of [the employee’s] FMLA rights.” Id. (quotation marks omitted; brackets in

 original). “[I]f an employer presents evidence that an employee was dismissed for her

 failure to comply with the employer’s absence-notification policy, this is sufficient to

 demonstrate the termination was not legally ‘related to’ the exercise of FMLA leave,

 even if the employee’s absences were caused by a requested medical leave.” Id. at 1132–

 33.

        The district court assumed that Mares could satisfy the first element of her

 interference claim. More specifically, the district court noted that “the record

 establishe[d] that [Mares] was, in a sense, ‘preapproved’ for FMLA leave based on her

 psychiatrist’s statements concerning ongoing and regular occurrences of incapacitation,

                                              2
Appellate Case: 21-1001        Document: 010110615417          Date Filed: 12/07/2021     Page: 7



 during which she could not work.” JA, Vol. III at 374. The district court therefore

 “assume[d] that, if properly requested, she could have received FMLA leave for her

 absences beyond November 9, 2017.” Id. But the district court concluded that there

 were no genuine issues of material fact regarding the second and third elements of the

 interference claim, and that CCH was entitled to summary judgment in its favor on the

 interference claim.

           In her appeal, Mares challenges, in pertinent part, the district court’s conclusion

 that no reasonable juror could find in her favor on the third element of her FMLA

 interference claim. The third element of an FMLA interference claim, as noted, requires

 the plaintiff to establish that the employer’s action was related to the exercise or

 attempted exercise of the plaintiff’s FMLA rights. The district court noted that

 “regardless of the FMLA certification (which reasonably could be interpreted as clearing

 [Mares] for work commencing November 10, 2017),” Mares “knew CCH expected her

 back to work in mid-November . . . and kept promising (sometimes daily) CCH that her

 return was imminent,” but that “several weeks passed with no word from” her “and no

 request for leave.” Id. at 375. “Even through the date of her termination,” the district

 court noted, Mares “never even notified CCH of her desire for any type of leave.” Id.

 at 376. The district court concluded that the undisputed evidence established that “CCH

 had a facially reasonable basis for the termination: violation of [its] attendance policy.”

 Id. at 377. In other words, the district court stated that it “f[ou]nd no material evidence of

 any other reason for the termination except violation of the CCH attendance policy.” Id.

 at 378.

                                                 3
Appellate Case: 21-1001     Document: 010110615417          Date Filed: 12/07/2021      Page: 8



        The record on appeal fully supports the district court’s determination. CCH’s

 Employee Handbook included an “Attendance and Punctuality” provision that required

 Mares to notify her supervisor “no later than one hour prior to [her] assigned starting

 time” if she could not “report to work by [her] assigned starting time.” Id., Vol. I at 84.

 Notably, CCH’s “Attendance and Punctuality” provision expressly stated: “Because of

 the disruption caused by no show/no calls, even one no show/no call constitutes

 misconduct, and the offending employee may be subject to disciplinary action, up to and

 including termination of his/her employment.” Id. at 84–85. The evidence in the record

 is undisputed that Mares violated this policy every workday between Monday,

 November 13, 2017, and Thursday, November 16, 2017, when her supervisor placed her

 on administrative leave (and that Mares had previously and repeatedly violated this

 policy prior to obtaining approved FMLA leave). When Mares’ supervisor terminated

 Mares’ employment on November 20, 2017, she prepared a “Memorandum of

 Termination” that noted she was terminating Mares’ employment “[d]ue to excessive

 unexcused absences.” Id. at 133.

        I therefore agree with the district court that no genuine issues of material fact

 existed with respect to the third element of Mares’ interference claim, and that reasonable

 jurors could not find in Mares’ favor on this element. As a result, I find it unnecessary to

 address Mares’ arguments concerning the second element of her interference claim.




                                               4